Title: To James Madison from George Joy, 22 February 1812
From: Joy, George
To: Madison, James


Dear sir,
London 22nd feby 1812
I did not intend troubling you with triplica⟨tes⟩ of these sheets but finding that the Orbit is about sailing in ballast from Liverpool, and may probably arrive before the William & Henry for Boston, or the Friends for Norfolk; I send them herewith to Mr: Maury for that purpose. The Resolution of the Captn: of the Orbit to sail in ballast arises from the News just received, that the Goods already bought are not likely to be admitted, which, as you will perceive by the enclosed, I am very glad to hear. You can scarcely imagine the sensation not to say Exaltation that that symptom of relaxation excited here. These letters will appear in a Pamphlet under the Title of “the Dispute with America considered, in a Series of Letters from a Cosmopolite to a Clergyman” unless it should appear, which I cannot expect, that their Object may be better promoted by confining them within a certain Circle.
I cannot expect you to wade thro’ this Mass; but if a candid and judicious friend, of more leisure will have the goodness to as much and report to you his opinion whether it would be of any use to print them in America I shall be obliged. I am always very sincerely, Dear sir Your friend & Servt:
Geo: Joy.
